EXHIBIT 99.3 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION The unaudited pro forma combined condensed balance sheet as of June 30, 2011 gives effect to Ashland Inc.’s (Ashland) stock purchase agreement with the shareholders of International Specialty Products Inc. (ISP) as if it had been consummated on June 30, 2011 and includes adjustments that give effect to events that are directly attributable to the transaction and that are factually supportable.The unaudited pro forma combined condensed statements of income for the twelve months ended September 30, 2010 and the nine months ended June 30, 2011 give effect to the stock purchase as if it had been consummated on October 1, 2009 and include adjustments that give effect to events that are directly attributable to the transaction, are expected to have a continuing impact, and are factually supportable.The notes to the unaudited pro forma combined condensed financial information describe the pro forma amounts and adjustments presented below. The pro forma adjustments reflecting the completion of the stock purchase are based upon the purchase method of accounting in accordance with accounting principles generally accepted in the United States (U.S. GAAP) and upon the assumptions set forth in the notes included in this section.The unaudited pro forma combined condensed balance sheet has been adjusted to reflect the preliminary allocation of the estimated purchase price to identifiable net assets acquired and of the excess purchase price to goodwill.The allocation of the purchase price is preliminary and is dependent upon certain valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation.In addition, the purchase price itself may need to be adjusted based upon the final agreement of the settlement calculation in the stock purchase agreement.Accordingly, the purchase price and pro forma adjustments are current estimates that do not purport to be the expected or final amounts and may be materially different from the estimates included herein.Certain fees associated with the stock purchase that were incurred by ISP, such as fees for legal and financial services and amounts payable in connection with change in control provisions for applicable employees, are not reflected in these unaudited pro forma combined condensed financial statements.This unaudited pro forma combined condensed financial information should be read in conjunction with the accompanying notes and the historical financial statements of Ashland and ISP. The unaudited pro forma combined condensed financial statements are presented for informational purposes only and do not reflect future events that may occur after the ISP acquisition, the future economic environment, or any operating efficiencies or inefficiencies that may result from the transaction.Therefore, the unaudited pro forma combined condensed financial information is not necessarily indicative of results that would have been achieved had the businesses been combined during the period presented or the results that Ashland will experience after the stock purchase agreement is consummated.In addition, the preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.These estimates and assumptions are preliminary and have been made solely for purposes of developing this unaudited pro forma combined condensed financial information as of the date of the financial statements included herein.Actual results could differ from these estimates and assumptions. Ashland’s historical financial statements presented herein have been updated for Ashland’s change to the mark-to-market method of accounting for actuarial gains and losses for pension and other postretirement benefits as permitted under U.S. GAAP.The notification of this election was previously filed in a Form 8-K on September 9, 2011 and included amended results for various historical reporting periods.In addition, effective January 1, 2007, ISP elected to be taxed under the provisions of Subchapter S of the Internal Revenue Code.Effective May 28, 2011, ISP revoked its Subchapter S election and elected to be treated as a corporation subject to the provisions of Subchapter C of the Internal Revenue Code.As a result, pro forma adjustments have been made to conform the ISP statements of income presented herein to the provisions of Subchapter C of the Internal Revenue Code and to Ashland’s mark-to-market method of accounting for actuarial gains and losses for pension and other postretirement benefits. 1 Ashland Inc. and Consolidated Subsidiaries Unaudited Pro Forma Combined Condensed Balance Sheet As of June 30, 2011 (In millions) Ashland ISP Pro forma Assets Historical* Historical* Adjustments Pro forma Current assets Cash and cash equivalents $ $ $ (a) $ ) (a) ) (a) ) (a) ) (a) ) (g) Accounts receivable (c) Receivable from asset securitization program - 79 ) (c) - Accounts receivable, other - 27 ) (c) - Receivables from related parties - 16 ) (c) - Inventories (b) (5
